Citation Nr: 1508641	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES
 
1.  What evaluation is warranted for a mood disorder not otherwise specified from June 26, 2009?
 
2.  Entitlement to an increased rating for obstructive sleep apnea, evaluated as 30 percent disabling.
 
3.  Entitlement to a total disability rating based on individual unemployability.
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1999 to September 2002. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
 
The Veteran testified at an October 2014 videoconference before the undersigned.
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
A review of the record, to include the Veteran's October 2014 hearing testimony, shows that further development is necessary.  Specifically, service treatment records indicate that the Veteran sought mental health services while at Ft Campbell; however, a March 2010 Personnel Information Exchange System response to a records request indicated that Ft. Campbell records were not yet retired to the National Personnel Records Center.  In addition, the Veteran has indicated that he receives psychiatric treatment from the Mason City Community-Based Outpatient Clinic, and those ongoing VA treatment records should be sought.  In addition, VA treatment records show that the Veteran was treated at the VA Central Iowa Healthcare System, Des Moines division in August 2010; however, all treatment records from that term of care are not associated with the claim.  Finally, the Veteran and his mother have both described an instance in 2010 when the Veteran attacked his uncle with a knife, leading to a police report and jail time.  As such, the police and any associated mental health records associated with his term of incarceration should be requested on remand.
 
Following receipt of all available outstanding records, the Veteran should be afforded VA examination to assess the nature and severity of his acquired psychiatric disorder and sleep apnea.  The Board observes that the March 2010 VA psychiatric examiner attributed the Veteran's depressive symptoms to his sleep apnea, and notes that these disabilities are intertwined.  
 
Finally, the remanded claims are inextricably intertwined with the question of whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  As such, the issue of entitlement to a total disability rating based on individual unemployability is also remanded.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Request and associate with the record (1) all outstanding Ft. Campbell mental health records; (2) all pertinent Mason City Community-Based Outpatient Clinic records; (3) any police report or jail record pertaining to the Veteran since 2009; and (4) Mason City Psychiatric Unit hospitalization report from 2010.  If any such records cannot be located specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that VA was unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service connected mood disorder.  The examiner must be provided access to the Veteran's electronic claims folder, to include Virtual VA and VBMS.
 
In accordance with the latest worksheet for psychiatric disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service connected mood disorder.  The impact of that disorder on the appellant' ability to work must be addressed, and the examiner must opine whether it is at least as likely as not that the Veteran can obtain and sustain substantially gainful employment despite his service connected mood disorder.  The examiner must address the nature and extent of any social and industrial impairment resulting from the Veteran's mood disorder and a global assessment of functioning score with an explanation of the significance of the score assigned.  

If the Veteran is diagnosed with multiple acquired psychiatric disorders the examiner must distinguish the pathology caused by the mood disorder from any other diagnosed psychiatric disorder.  The examiner must specifically address whether it is at least as likely as not that any diagnosed depressive disorder is caused by or aggravated by either or the combination of both of the appellant's service connected disorders, i.e., a mood disorder and/or sleep apnea.  If the examiner cannot distinguish between the pathology caused by the disorders the examiner must so state and explain why. 

A complete rationale for any opinion expressed must be provided.
 
3.  Schedule the Veteran for a VA examination to assess the severity of his sleep apnea.  The examiner must be provided access to the Veteran's electronic folder, to include Virtual VA and VBMS.  In accordance with the latest worksheet for rating sleep apnea, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his sleep apnea disability.  The impact of the sleep apnea on the appellant's ability to work must be addressed, and the examiner must opine whether it is at least as likely as not that the Veteran can obtain and sustain substantially gainful employment despite his sleep apnea.  A complete rationale for any opinion expressed must be provided.
 
4.  The Veteran must be given adequate notice of the date and place of all scheduled examinations.  In the event that the examination is missed, associate with the record a copy of all notification letters (and the address where the notice was sent), sent to the Veteran from the VA medical facility scheduling his examination.  The Veteran is hereby advised that any failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).
 
5.  After any requested examination has been completed, review the examination report to ensure complete compliance with the directives of this remand.  The examination report should be returned to the examiner if there is any deficiency.
 
6.  After completion of the above, readjudicate the claims.  If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  If any claim remains denied the RO must forward the appellant's vocational rehabilitation folder to the Board with all other pertinent evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

